Title: From Alexander Hamilton to Ephraim Blaine, 12 September 1794
From: Hamilton, Alexander
To: Blaine, Ephraim


Philadelphia Sepr. 12. 1794
Sir
I am desirous of availing myself of your Agency for supplying with transportation forage straw & fuel the Pensylvania & New Jersey Militia destined to act against the insurgents in the Western Parts of Pensylvania. The number to be supplied may amount to 6300 infantry and 1000 horse.
You will have to take up the supply at Carlisle and continue it Westward—preparing as fast as it can be done three weeks supply of forage & having due regard to the security of the Deposits.
With regard to waggons you need do nothing more at present than ascertain where & how soon they can be had; as the Pensylvania Militia will come forward with Waggons for the entire expedition, and the Jersey Militia with waggons that will answer to transport them to Bedford, but not over the Mountains as I am told they are not fit for that service. You will observe that provision-waggons are to be procured by Mr. Eli Williams the bearer of this letter.
The Jersey Militia will amount to 1600 infantry & 500 Cavalry.
With esteem I am Sir   Your obed servant
Alex Hamilton

P.S Your compensation would be a salary per Month equal to the pay & subsistence of a Lt Col. Commandant. Mr. Williams is instructed to deliver you 5000 Dollars to enter upon the service.

Ephrain Blaine Esqr
